                 Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 1 of 27



 1   Mark E. Merin (State Bar No. 043849)
     Paul H. Masuhara (State Bar No. 289805)
 2   LAW OFFICE OF MARK E. MERIN
     1010 F Street, Suite 300
 3   Sacramento, California 95814
 4   Telephone:     (916) 443-6911
     Facsimile:     (916) 447-8336
 5   E-Mail:        mark@markmerin.com
                    paul@markmerin.com
 6
       Attorneys for Plaintiff
 7     YURIDIA OCHOA
 8                                             UNITED STATES DISTRICT COURT

 9                                         NORTHERN DISTRICT OF CALIFORNIA
10                                                         SAN JOSÉ DIVISION
11   YURIDIA OCHOA,                                                             Case No.

12                              Plaintiff,                                      COMPLAINT FOR VIOLATION OF
                                                                                CIVIL AND CONSTITUTIONAL RIGHTS
13   vs.
14   CITY OF SAN JOSÉ, SAN JOSÉ POLICE                                          DEMAND FOR JURY TRIAL
     DEPARTMENT, EDGARDO GARCIA,
15   ERIC MOSUNIC, and DOE 1 to 10,
16                              Defendants.
17                                                           INTRODUCTION

18          This action arises from the officer-involved shooting of YURIDIA OCHOA by police officer

19   ERIC MOSUNIC, an employee of the CITY OF SAN JOSÉ, SAN JOSÉ POLICE DEPARTMENT, and

20   Police Chief EDGARDO GARCIA.

21                                                    JURISDICTION & VENUE

22          1.       This Court has jurisdiction of the federal claims under 28 U.S.C. § 1331 (in that they arise

23   under the United States Constitution) and 28 U.S.C. § 1343(a)(3) (in that the action is brought to address

24   deprivations, under color of state authority, of rights, privileges, and immunities protected by the U.S.

25   Constitution). This Court has supplemental jurisdiction of the state claims under 28 U.S.C. § 1367.

26          2.       Venue is proper in the United State District Court for the Northern District of California

27   pursuant to 28 U.S.C. § 1391(b) because the Defendants are located in the Northern District and because

28   many of the acts and/or omissions described herein occurred in the Northern District.
                                                         1
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                    Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
                 Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 2 of 27



 1          3.       Intradistrict venue is proper in the San José Division of the United State District Court for

 2   the Northern District of California, pursuant to N.D. Cal. Civ. L.R. 3-2(e), because the claims asserted

 3   herein arise from acts and/or omissions which occurred in the County of Santa Clara, California.

 4                                                              EXHAUSTION
 5          4.       On January 29, 2021, YURIDIA OCHOA submitted a government claim to the CITY OF

 6   SAN JOSÉ and SAN JOSÉ POLICE DEPARTMENT concerning the claims asserted in this action. By

 7   March 15, 2021, the government claim was deemed rejected. See Cal. Gov. Code §§ 912.4(c), 911.3(b).

 8   On March 23, 2021, the CITY OF SAN JOSÉ mailed a notice of rejection of the government claim. See

 9   Cal. Gov. Code § 913.
10                                                                  PARTIES
11          5.       Plaintiff YURIDIA OCHOA (pronouns: he/him) is a resident of the State of California,

12   County of Santa Clara.

13          6.       Defendant CITY OF SAN JOSÉ is a “public entity” within the definition of Cal. Gov.

14   Code § 811.2, and located in the State of California, County of Santa Clara.

15          7.       Defendant SAN JOSÉ POLICE DEPARTMENT is a “public entity” within the definition

16   of Cal. Gov. Code § 811.2, and located in the State of California, County of Santa Clara.

17          8.       Defendant EDGARDO GARCIA was, and at all times material herein, a law enforcement

18   officer and the Police Chief for Defendants CITY OF SAN JOSÉ and SAN JOSÉ POLICE

19   DEPARTMENT, acting within the scope of that employment and under color of state law, including
20   command, control and policy making authority. Defendant EDGARDO GARCIA is sued in his

21   individual capacity.
22          9.       Defendant ERIC MOSUNIC is, and at all times material herein was, a law enforcement

23   officer employed by Defendants CITY OF SAN JOSÉ and SAN JOSÉ POLICE DEPARTMENT, acting
24   within the scope of that employment and under color of state law. Defendant ERIC MOSUNIC is sued in

25   his individual capacity.

26          10.      Defendants DOE 1 to 10 are and/or were agents or employees of Defendants CITY OF

27   SAN JOSÉ and SAN JOSÉ POLICE DEPARTMENT, acting within the scope of that employment and

28   under color of state law. Defendants DOE 1 to 10’s true and correct names and identities are not
                                                         2
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                    Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
               Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 3 of 27



 1   currently known. Defendants DOE 1 to 10 are sued by their fictitious names and their true and correct

 2   names and identities will be substituted when ascertained.

 3                                                   GENERAL ALLEGATIONS
 4           11.     At all times relevant herein, all wrongful acts described were performed under color of

 5   state law and/or in concert with or on behalf of those acting under the color of state law.

 6                                                  The Officer-Involved Shooting
 7           12.     On June 2, 2020, around 9:00 p.m., Plaintiff YURIDIA OCHOA was driving his vehicle

 8   and performing a “sideshow” in downtown San José, California, near City Hall.

 9           13.     Plaintiff YURIDIA OCHOA was performing “donuts” with his vehicle, in the middle of
10   an intersection.
11           14.     Police officers employed by Defendant SAN JOSÉ POLICE DEPARTMENT responded
12   to the scene and attempted to pull-over Plaintiff YURIDIA OCHOA’s vehicle.
13           15.     Plaintiff YURIDIA OCHOA fled the scene in his vehicle when officers arrived.
14           16.     Sergeant Greg Connolly and Defendant ERIC MOSUNIC pursued Plaintiff YURIDIA
15   OCHOA’s vehicle on police motorcycles.
16           17.     Adrianna Saralla was crossing the street on a scooter, near the intersection of St. John and
17   6th Streets.
18           18.     Adrianna Saralla was struck by Plaintiff YURIDIA OCHOA’s vehicle, causing her to
19   sustain a broken ankle and a cut on her face.
20           19.     Plaintiff YURIDIA OCHOA continued to flee in his vehicle.

21           20.     Sergeant Greg Connolly and Defendant ERIC MOSUNIC made the decision to pursue
22   Plaintiff YURIDIA OCHOA’s vehicle and to leave Adrianna Saralla who had been injured.

23           21.     Around 9:33 p.m., a friend of Adrianna Saralla called and reported to a dispatcher that
24   Adrianna Saralla had been injured by a vehicle that struck, that she had sustained a “gash” on her

25   forehead and possibly broke her ankle, and that she was “awake and breathing.”

26           22.     Sergeant Greg Connolly and Defendant ERIC MOSUNIC tracked Plaintiff YURIDIA

27   OCHOA’s vehicle to Mission Street, where Plaintiff YURIDIA OCHOA’s vehicle had come to a stop.

28           23.     Plaintiff YURIDIA OCHOA continued to flee in his vehicle, when Sergeant Greg
                                                    3
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                    Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
                 Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 4 of 27



 1   Connolly and Defendant ERIC MOSUNIC approached his vehicle.

 2             24.    Plaintiff YURIDIA OCHOA pulled-into a parking lot at Markethouse Lofts, a housing

 3   complex located at 350 E. Mission Street.

 4             25.    The Markethouse Lofts’ parking lot dead-ended near a gated parking garage.

 5             26.    Plaintiff YURIDIA OCHOA was cornered in the parking lot by Defendant ERIC

 6   MOSUNIC.

 7             27.    Defendant ERIC MOSUNIC approached Plaintiff YURIDIA OCHOA’s vehicle from

 8   behind.

 9             28.    Plaintiff YURIDIA OCHOA’s encounter with Defendant ERIC MOSUNIC was captured
10   on Defendant ERIC MOSUNIC’s body-worn camera and by a bystander situated in a building multiple
11   floors above the parking lot where the encounter took place.
12             29.    Around 9:34 p.m., Defendant ERIC MOSUNIC parked his motorcycle near the rear
13   driver-side bumper of Plaintiff YURIDIA OCHOA’s vehicle.
14             30.    Defendant ERIC MOSUNIC dismounted his motorcycle, drew his pistol, and activated his
15   body-worn camera.
16             31.    Defendant ERIC MOSUNIC and his motorcycle were not located in the path of Plaintiff
17   YURIDIA OCHOA’s vehicle, neither in front or behind Plaintiff YURIDIA OCHOA’s vehicle.
18             32.    Defendant ERIC MOSUNIC and his motorcycle were located near the rear driver-side of
19   Plaintiff YURIDIA OCHOA’s vehicle. Defendant ERIC MOSUNIC and his motorcycle were not at risk
20   of being struck by Plaintiff YURIDIA OCHOA’s vehicle, were the vehicle to move forward or in

21   reverse.
22             33.    Plaintiff YURIDIA OCHOA sat in the vehicle, which had come to a complete stop.

23             34.    Defendant ERIC MOSUNIC approached the driver-side window of Plaintiff YURIDIA
24   OCHOA’s vehicle on foot, with his pistol pointed at Plaintiff YURIDIA OCHOA.

25             35.    Defendant ERIC MOSUNIC yelled, “Don’t move! Put your fucking hands up! Put them

26   up! Hold them up!”

27             36.    Plaintiff YURIDIA OCHOA did not respond to Defendant ERIC MOSUNIC’s

28   commands, as Plaintiff YURIDIA OCHOA remained seated in the vehicle.
                                                 4
                                                      COMPLAINT; DEMAND FOR JURY TRIAL
                     Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
               Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 5 of 27



 1          37.     Defendant ERIC MOSUNIC yelled, “Turn the car off!”

 2          38.     Defendant ERIC MOSUNIC walked backwards, away from the driver-side window,

 3   towards his parked motorcycle.

 4          39.     Defendant ERIC MOSUNIC used his motorcycle as a position of cover, with the

 5   motorcycle between Defendant ERIC MOSUNIC and Plaintiff YURIDIA OCHOA’s vehicle, while

 6   Defendant ERIC MOSUNIC continued to point his pistol at Plaintiff YURIDIA OCHOA.

 7          40.     Defendant ERIC MOSUNIC received a radio message that reinforcements were on the

 8   way to his location.

 9          41.     Defendant ERIC MOSUNIC stated over his radio: “Ok, I’ve got him pinned in the back of
10   a garage.”
11          42.     Plaintiff YURIDIA OCHOA’s vehicle began to move slowly in reverse.
12          43.     Defendant ERIC MOSUNIC yelled, “Don’t move! Don’t Move!”
13          44.     Defendant ERIC MOSUNIC shot at Plaintiff YURIDIA OCHOA six times, in rapid
14   succession, after Plaintiff YURIDIA OCHOA’s vehicle had moved a few feet backwards.
15          45.     Plaintiff YURIDIA OCHOA was struck by bullets fired by Defendant ERIC MOSUNIC.
16          46.     Plaintiff YURIDIA OCHOA’s vehicle came to a stop.
17          47.     Defendant ERIC MOSUNIC continued to yell, “Don’t move! Don’t Move!”
18          48.     Plaintiff YURIDIA OCHOA’s vehicle again began to move slowly in reverse.
19          49.     Defendant ERIC MOSUNIC again shot at Plaintiff YURIDIA OCHOA six more times, in
20   rapid succession, after Plaintiff YURIDIA OCHOA’s vehicle had moved a few more feet backwards.

21          50.     Plaintiff YURIDIA OCHOA was again struck by bullets fired by Defendant ERIC
22   MOSUNIC.

23          51.     Plaintiff YURIDIA OCHOA’s vehicle again came to a stop.
24          52.     Defendant ERIC MOSUNIC continued to yell, “Don’t move! Don’t Move!”

25          53.     Plaintiff YURIDIA OCHOA’s vehicle again began slowly to move in reverse.

26          54.     Defendant ERIC MOSUNIC again shot at Complainant three more times, in rapid

27   succession, after Plaintiff YURIDIA OCHOA’s vehicle had moved a few more feet backwards.

28          55.     Plaintiff YURIDIA OCHOA was again struck by bullets fired by Defendant ERIC
                                                   5
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
                   Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
               Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 6 of 27



 1   MOSUNIC.

 2           56.    Plaintiff YURIDIA OCHOA’s vehicle again came to a stop.

 3           57.    Defendant ERIC MOSUNIC shot at Plaintiff YURIDIA OCHOA a total of 14 times.

 4           58.    Plaintiff YURIDIA OCHOA was struck by six of the 14 bullets fired by Defendant ERIC

 5   MOSUNIC.

 6           59.    Plaintiff YURIDIA OCHOA sustained gunshot wounds to his left arm, shoulder, and

 7   neck.

 8           60.    Defendant ERIC MOSUNIC violated Defendant SAN JOSÉ POLICE DEPARTMENT’s

 9   policies and procedures by shooting at Plaintiff YURIDIA OCHOA, including Policy L 2600 (“Use of
10   Force”) and Policy L 2641.5 (“Shooting at Moving Vehicles”).
11           61.    Around 9:36 p.m., Defendant ERIC MOSUNIC walked several yards away from Plaintiff
12   YURIDIA OCHOA’s vehicle and met with several of Defendant SAN JOSÉ POLICE DEPARTMENT’s
13   police officers who were arriving at the scene.
14                                                     The Post-Shooting Arrest
15           62.    Plaintiff YURIDIA OCHOA’s gunshot wounds constituted a physical impairment that
16   substantially limited one or more major life activities, including, for example, his ability to perform
17   manual tasks, walk, stand, lift, bend, and communicate.
18           63.    Several of Defendant SAN JOSÉ POLICE DEPARTMENT’s police officers began to
19   arrive and to congregate several yards behind Plaintiff YURIDIA OCHOA’s vehicle, including
20   Defendants DOE 1 to 5.

21           64.    Around 9:42 p.m., Plaintiff YURIDIA OCHOA held his arms and empty hands outside of
22   the driver-side window of the vehicle, demonstrating to Defendant SAN JOSÉ POLICE

23   DEPARTMENT’s police officers that he was unarmed and surrendering himself into custody.
24           65.    Around 9:45 p.m., Plaintiff YURIDIA OCHOA opened his vehicle’s driver-side door to

25   exit, surrender, and be taken into custody.

26           66.    Defendants DOE 1 to 5 deployed a flash-bang grenade which landed near Plaintiff

27   YURIDIA OCHOA, as Plaintiff YURIDIA OCHOA opened the vehicle’s driver-side door to exit,

28   surrender, and be taken into custody.
                                                                           6
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
                   Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
                 Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 7 of 27



 1            67.    Defendants DOE 1 to 5’s flash-bang grenade exploded near Plaintiff YURIDIA OCHOA.

 2            68.    Plaintiff YURIDIA OCHOA was injured by the exploding flash-bang grenade which was

 3   deployed by Defendants DOE 1 to 5. Plaintiff YURIDIA OCHOA yelled in pain, as the flash-bang

 4   grenade exploded near him.

 5            69.    Defendants DOE 1 to 5 violated Defendant SAN JOSÉ POLICE DEPARTMENT’s

 6   policies and procedures by deploying the exploding flash-bang grenade at Plaintiff YURIDIA OCHOA,

 7   including Policy L 2600 (“Use of Force”) and Policy L 2629 (“Use of Projectile Impact Weapons”).

 8            70.    Plaintiff YURIDIA OCHOA followed the commands of Defendant SAN JOSÉ POLICE

 9   DEPARTMENT’s police officers, as they instructed him to walk towards them, with his hands up.
10            71.    Around 9:46 p.m., Defendants DOE 1 to 5 ordered Plaintiff YURIDIA OCHOA to get
11   down on the ground, on his hands and knees, when he was approximately 25-to-30 feet away from the
12   officers.
13            72.    Defendants DOE 1 to 5 ordered Plaintiff YURIDIA OCHOA to crawl, on his hands and
14   knees, until he reached the officers’ location. Plaintiff YURIDIA OCHOA complied, despite his injured
15   state.
16            73.    Plaintiff YURIDIA OCHOA did not represent a threat to Defendant SAN JOSÉ POLICE
17   DEPARTMENT’s police officers, some of whom milled about, turned their backs to Plaintiff YURIDIA
18   OCHOA, and conversed with other officers, as Plaintiff YURIDIA OCHOA crawled towards to officers.
19            74.    Defendants DOE 1 to 5’s commands for Plaintiff YURIDIA OCHOA to crawl towards the
20   officers served no legitimate law enforcement purpose, where Plaintiff YURIDIA OCHOA was clearly

21   unarmed, non-threatening, and injured
22            75.    Defendants DOE 1 to 5 violated Defendant SAN JOSÉ POLICE DEPARTMENT’s

23   policies and procedures by forcing Plaintiff YURIDIA OCHOA to crawl on his hands and knees into the
24   officers’ custody, including Policy L 2602.5 (“Tactical Conduct”) and Policy L 2608.6 (“Providing First

25   Aid”).

26            76.    Around 9:47 p.m., Plaintiff YURIDIA OCHOA was taken into custody by Defendant

27   SAN JOSÉ POLICE DEPARTMENT’s police officers, handcuffed, and arrested.

28            77.    Plaintiff YURIDIA OCHOA was experiencing such pain that he asked Defendants DOE 1
                                                    7
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                    Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
               Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 8 of 27



 1   to 5 to pick him up. Defendants DOE 1 to 5 dragged Plaintiff YURIDIA OCHOA on the ground, rather

 2   than pick him up.

 3           78.    Plaintiff YURIDIA OCHOA was transported to the hospital for medical treatment

 4   associated with the gunshots wounds he had sustained.

 5           79.    Plaintiff YURIDIA OCHOA required emergency surgery to remove bullets from his

 6   body.

 7           80.    The surgeons were unable to remove two of the six bullets lodged in Plaintiff YURIDIA

 8   OCHOA’s body, and those two bullets remain inside of Plaintiff YURIDIA OCHOA’s body.

 9           81.    Plaintiff YURIDIA OCHOA has been continuously held in custody since the officer-
10   involved shooting incident.
11                                                   The “Community Briefing”
12           82.    On August 28, 2020, Defendant SAN JOSÉ POLICE DEPARTMENT posted an edited
13   version of Defendant ERIC MOSUNIC’s body-worn camera footage captured during the shooting of
14   Plaintiff YURIDIA OCHOA to its publicly-available YouTube webpage: < https://youtu.be/j04Uo9vb-
15   SY >.

16           83.    Defendant SAN JOSÉ POLICE DEPARTMENT’s YouTube video displayed a cover-

17   page with a photo of Plaintiff YURIDIA OCHOA’s face, accompanied by the text: “Suspect – Yuridia

18   Ochoa” and “Criminal Convictions,” with the following text listed underneath: “Domestic Violence,”

19   “Resisting Arrest,” “Grand Theft from Person,” “Petty Theft,” “DUI,” and “Felony Evading.”
20           84.    Defendant SAN JOSÉ POLICE DEPARTMENT’s video began with a recorded statement

21   by Defendant EDGARDO GARCIA, who introduced himself as Defendant SAN JOSÉ POLICE
22   DEPARTMENT’s police chief and stated that the video would provide a “community briefing” of the

23   officer-involved shooting incident. Defendant EDGARDO GARCIA stated: “We will walk you through
24   relevant video footage and evidence related to this case so you can have a better understanding of what

25   occurred based on what we know right now.”

26           85.    Defendant SAN JOSÉ POLICE DEPARTMENT’s video then cut to Lieutenant Brian

27   Shab, who stated that he would provide a “brief overview of an officer-involved shooting…”

28           86.    Lieutenant Brian Shab recounted some circumstances of the chase that occurred before the
                                                       8
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
                   Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
               Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 9 of 27



 1   officer-involved shooting. Lieutenant Brian Shab falsely recounted some of the occurrences, including:

 2   (1) “The suspect fled again, this time striking an officer on a police motorcycle, knocking that officer to

 3   the ground”; (2) “The suspect ignored the commands, and drove in the direction of the officer”; and

 4   (3)“In defense of his own life, the officer fired at the suspect three separate times.” Lieutenant Brian

 5   Shab’s statements were demonstrably false based on available evidence, including body-worn camera

 6   footage. On information and belief, Defendants SAN JOSÉ POLICE DEPARTMENT and EDGARDO

 7   GARCIA knew that Lieutenant Brian Shab’s statements were false but nonetheless authorized and

 8   published the statements to the public.

 9          87.     Lieutenant Brian Shab stated that Plaintiff YURIDIA OCHOA’s “criminal convictions
10   include domestic violence, resisting arrest, grand theft from a person, petty theft, driving under the
11   influence of alcohol, and felony evading.” Lieutenant Brian Shab’s statements were irrelevant, where
12   Defendant ERIC MOSUNIC did not know Plaintiff YURIDIA OCHOA’s identity at the time of the
13   officer-involved shooting incident. On information and belief, Defendants SAN JOSÉ POLICE
14   DEPARTMENT and EDGARDO GARCIA knew that Lieutenant Brian Shab’s statements concerning
15   Plaintiff YURIDIA OCHOA’s criminal history were irrelevant but authorized and published the
16   statements to the public.
17          88.     On information and belief, Defendants SAN JOSÉ POLICE DEPARTMENT and
18   EDGARDO GARCIA published the video in attempt to negatively portray Plaintiff YURIDIA OCHOA
19   to the public and to imply that Defendant ERIC MOSUNIC’s shooting was justified. Defendant
20   EDGARDO GARCIA’s statement that Defendants SAN JOSÉ POLICE DEPARTMENT’s video “will

21   walk you through relevant video footage and evidence” was false and misleading.
22                                        POLICY OR CUSTOM ALLEGATIONS
23          89.     Defendant EDGARDO GARCIA was a final policy-making authority under state law and
24   Defendants SAN JOSÉ POLICE DEPARTMENT’s Policy A 1400 (“Command Positions”) and Policy A

25   1500 (“Office of the Chief of Police”), at all times relevant herein. See <

26   https://www.sjpd.org/records/documents-policies >. Defendant EDGARDO GARCIA has been

27   employed by Defendants CITY OF SAN JOSÉ and SAN JOSÉ POLICE DEPARTMENT since February

28   1992, and served as Police Chief from January 2016 to December 2020.
                                                       9
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
                   Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
              Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 10 of 27



 1          90.      Defendants DOE 6 to 10 possess policy-making authority, based on the delegation of

 2   authority from Defendants CITY OF SAN JOSÉ, SAN JOSÉ POLICE DEPARTMENT, and/or

 3   EDGARDO GARCIA.

 4                                                             Policy or Custom
 5          91.      Defendants ERIC MOSUNIC and DOE 1 to 5’s use of unreasonable and excessive force

 6   against Plaintiff YURIDIA OCHOA resulted from the existence of a policy or custom maintained by

 7   Defendants CITY OF SAN JOSÉ, SAN JOSÉ POLICE DEPARTMENT, EDGARDO GARCIA, and

 8   DOE 6 to 10; namely, a policy or custom of action or inaction whereby Defendants CITY OF SAN

 9   JOSÉ, SAN JOSÉ POLICE DEPARTMENT, EDGARDO GARCIA, and DOE 6 to 10 knowingly
10   participated in, acquiesced to, and/or were deliberately indifferent to the creation and maintenance of a
11   culture permitting or encouraging personnel’s use of unreasonable and excessive force.
12          92.      Defendants CITY OF SAN JOSÉ, SAN JOSÉ POLICE DEPARTMENT, EDGARDO
13   GARCIA, and DOE 6 to 10’s insufficient training, supervision, or control of their personnel, including
14   Defendants ERIC MOSUNIC and DOE 1 to 5, was a moving force behind and contributed to use of
15   unreasonable and excessive force against Plaintiff YURIDIA OCHOA, resulting in his injuries.
16   Defendants CITY OF SAN JOSÉ, SAN JOSÉ POLICE DEPARTMENT, EDGARDO GARCIA, and
17   DOE 6 to 10 knew or should have known that personnel under their command, including Defendants
18   ERIC MOSUNIC and DOE 1 to 5, were inadequately trained, supervised, or disciplined resulting from
19   either the lack of proper training, pursuant to policy or custom, or the result of the lack of policy.
20          93.      Defendants CITY OF SAN JOSÉ, SAN JOSÉ POLICE DEPARTMENT, EDGARDO

21   GARCIA, and DOE 6 to 10’s policy or custom is demonstrated by Defendants ERIC MOSUNIC and
22   DOE 1 to 5’s use of unreasonable and excessive force against Plaintiff YURIDIA OCHOA, including:

23                   a.         The multiple harms to which Plaintiff YURIDIA OCHOA was subjected,
24   including multiple uses of excessive force.

25                   b.         The violation of multiple official policies governing Defendants ERIC MOSUNIC

26   and DOE 1 to 5’s conduct, including Defendant SAN JOSÉ POLICE DEPARTMENT’s Policy L 2600

27   (“Use of Force”), Policy L 2602.5 (“Tactical Conduct”), Policy L 2608.6 (“Providing First Aid”), Policy

28   L 2629 (“Use of Projectile Impact Weapons”), and Policy L 2641.5 (“Shooting at Moving Vehicles”).
                                                      10
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                    Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
              Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 11 of 27



 1                  c.         The cavalier nature with which Defendants ERIC MOSUNIC and DOE 1 to 5

 2   engaged in misconduct in an open and public place, including while being recorded on body-worn

 3   camera(s), without concern that it could be observed by others.

 4                  d.         The impunity with which Defendants ERIC MOSUNIC and DOE 1 to 5 acted,

 5   where multiple officers were present and involved in the misconduct.

 6          94.     Defendants CITY OF SAN JOSÉ, SAN JOSÉ POLICE DEPARTMENT, EDGARDO

 7   GARCIA, and DOE 6 to 10’s policy or custom is further demonstrated by various incidents involving

 8   other uses of unreasonable and excessive force by Defendants CITY OF SAN JOSÉ, SAN JOSÉ

 9   POLICE DEPARTMENT, EDGARDO GARCIA, and DOE 6 to 10’s personnel, including:
10                  a.         San José Spotlight, San Jose police killings leave taxpayers footing a ‘blank check’
11   (July 14, 2020) < https://sanjosespotlight.com/san-jose-police-killings-leave-taxpayers-footing-a-blank-

12   check/ > (“A public records request from San José Spotlight revealed police killings have cost the city’s

13   taxpayers nearly $7 million. The records from the San Jose Police Department show compensation for

14   the deaths of 17 people killed by officers since 2003, resulting in five hefty settlements.”).

15                  b.         On July 13, 2003, Defendant SAN JOSÉ POLICE DEPARTMENT’s police

16   officers Chad Marshall and Tom Mun went to the home of Cau Bich Tran, in response to a neighbor’s

17   report of concern for the safety of Cau Bich Tran’s children. Officers Chad Marshall and Tom Mun

18   entered Cau Bich Tran’s home and found her in the kitchen holding a kitchen implement which she had

19   been using to try and open an accidentally-locked bedroom door. Officers Chad Marshall and Tom Mun
20   fatally shot Cau Bich Tran, in her own home. A civil rights lawsuit was filed. (Estate of Cau Bich Tran v.

21   City of San Jose, N.D. Cal. Case No. 5:03-cv-04997-JW.) The district court denied summary judgment
22   (ECF No. 56), and the defendants attempted to pursue an appeal which was certified as “frivolous” (ECF

23   No. 69). The case was settled for $1,825,000, before trial.
24                  c.         On May 25, 2007, Defendant SAN JOSÉ POLICE DEPARTMENT’s police

25   officers Jason Woodall, Michael McLaren, Barry Chikayasu, and Roderick Smith responded to a

26   reported disturbance at a motel. Lenore Salazar was in the motel room of the reported disturbance and

27   informed the officers that everything was fine. The officers observed Steven Salinas, who was naked,

28   through the motel room’s open door. The officers handcuffed Steven Salinas, repeatedly beat him with
                                                       11
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
                   Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
              Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 12 of 27



 1   batons, and tased him several times. Steven Salinas suffered cardiac arrest and died at the scene. A civil

 2   rights lawsuit was filed. (Sanchez v. City of San Jose, N.D. Cal. Case No. 5:09-cv-04410-EJD.) The

 3   district court denied summary judgment (ECF No. 62), the case proceed to trial where a jury verdict for

 4   the plaintiffs against Officer Barry Chikayasu was obtained (ECF No. 220), and a judgment entered for

 5   $1,000,000 (ECF No. 230).

 6                  d.         On February 11, 2009, Richard Lua was subject to a “consensual stop” while

 7   walking on a public street by Defendant SAN JOSÉ POLICE DEPARTMENT’s police officers Eric

 8   Bachmann and Patrick Lynch. Richard Lua ran and the Officers Eric Bachmann and Patrick Lynch

 9   pursued him on foot. Officers Eric Bachmann and Patrick Lynch caught up to Richard Lua, struck him
10   with batons more than 55 times, and deployed a taser nine times for at least 110 total seconds. Richard
11   Lua became unresponsive and died. A civil rights lawsuit was filed. (Contreras v. City of San Jose, N.D.
12   Cal. Case No. 5:10-cv-00953-RMW.) The case was settled for $200,000, before trial.
13                  e.         On December 15, 2011, Valente Galindo was at his home, in his bedroom.
14   Defendant SAN JOSÉ POLICE DEPARTMENT’s police officers Lee Tassio and Anthony Kilmer were
15   pursuing a suspect. Officers Lee Tassio and Anthony Kilmer pursued the suspect into Valente Galindo’s
16   home. The suspect threw a gun into Valente Galindo’s bedroom. Officer Lee Tassio shot Valente
17   Galindo in the chest, even though he was unarmed and non-threatening. Officer Anthony Kilmer
18   handcuffed Valente Galindo, as he struggled to breathe, and began to question him. Valente Galindo later
19   died. Officer Lee Tassio later lied and reported that he had shot Valente Galindo because he held a gun.
20   DNA and fingerprint analysis excluded Valente Galindo from having contact with the gun found in the

21   bedroom where he was shot. A civil rights lawsuit was filed. (Galindo v. Tassio, N.D. Cal. Case No.
22   5:13-cv-00105-HRL.) The district court denied summary judgment. (ECF No. 93.) The case was settled

23   for $900,000, before trial.
24                  f.         On August 14, 2014, Diana Showman was experiencing symptoms of her mental

25   illness, called 9-1-1-, and told the operator that she had locked her mother and brother in a bedroom and

26   would shoot them, if the police did not respond. Diana Showman also asked the operator if she could get

27   in trouble for lying to police. Defendant SAN JOSÉ POLICE DEPARTMENT’s police officer Wakana

28   Okuma, along with other officers, responded to Diana Showman’s home. Diana Showman came out of
                                                       12
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
                   Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
               Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 13 of 27



 1   her home holding a cordless power drill. Several officers were pointing firearms at Diana Showman,

 2   including less-lethal options. Officer Wakana Okuma commanded Diana Showman to approach her.

 3   Diana Showman moved slowly towards Officer Wakana Okuma, who shot Diana Showman with a round

 4   from an AR-15 rifle from about 15-feet away. Diana Showman died at the scene. A civil rights lawsuit

 5   was filed. (Showman v. Okuma, N.D. Cal. Case 5:15-cv-03712-HRL.) The case was settled with

 6   Defendant CITY OF SAN JOSÉ agreeing to install a “memorial bench.”

 7                   g.         On August 17, 2015, Richard Jacquez was a murder suspect and his house was

 8   under surveillance by law enforcement. Richard Jacquez attempted to flee in a vehicle and was pursued

 9   by Defendant SAN JOSÉ POLICE DEPARTMENT’s police officer Jacob Morrison in a high-speed
10   chase. Richard Jacquez eventually exited his vehicle fled on foot in a residential neighborhood, at which
11   point Officer Jacob Morrison intentionally struck Richard Jacquez with his patrol vehicle. Richard
12   Jacquez recovered, got up, and ran limping to a nearby house but was unable to open the locked front
13   door. Officer Jacob Morrison opened fire and shot Richard Jacquez five times, killing him. A civil rights
14   lawsuit was filed. (Jacquez v. City of San Jose, N.D. Cal. Case 5:16-cv-05330-NC.) The district court
15   denied summary judgment (ECF No. 84), and the case proceeded to trial.
16                   h.         On July 4, 2016, Anthony Nuñez shot himself in the head at his home but the shot
17   was non-fatal. Police were called and responded. Defendant SAN JOSÉ POLICE DEPARTMENT’s
18   police officers Michael Santos and Anthony Vizzusi arrived, confronted an unarmed Anthony Nuñez,
19   and shot him to death. A civil rights lawsuit was filed. (Nunez v. City of San Jose, N.D. Cal. Case No.
20   5:17-cv-03860-LHK.) The district court denied summary judgment (ECF No. 82), the case proceed to

21   trial where a jury verdict for the plaintiffs against Officers Michael Santos and Anthony Vizzusi was
22   obtained (ECF No. 171), and a judgment for $2,645,000 was entered (ECF No. 178). The case was

23   settled for $2,950,000, after trial.
24                   i.         On March 17, 2017, John Bowles was walking naked through a residential area.

25   John Bowles fled in a vehicle when officers arrived to the scene. Defendant SAN JOSÉ POLICE

26   DEPARTMENT’s police officers William Solma, William Wolfe, Todd Ah Yo, and Erick Enderle

27   pursued John Bowles. John Bowles crashed into other vehicles and objects as he fled in his vehicle. The

28   chase ended when John Bowles’ vehicle came to a stop, approximately six minutes later. John Bowles
                                                      13
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                    Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
                Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 14 of 27



 1   exited the vehicle and raised his hands with something in them. Officer Todd Ah Yo realized that John

 2   Bowles was holding a caulking gun and called out, “No gun! No gun!” Officer William Wolfe fired one

 3   shot at John Bowles. John Bowles retreated back into his vehicle. Officer William Wolfe fired three more

 4   shots at John Bowles. John Bowles moved inside of his vehicle. Officer Todd Ah Yo fired once, Officer

 5   Erick Enderle fired five or six times, and Officer William Wolfe fired at least four or five times.

 6   Eventually, John Bowles was pulled from the vehicle and arrested. John Bowles sustained several

 7   gunshot wounds, paralyzing him. A civil rights lawsuit was filed. (Bowles v. City of San Jose, N.D. Cal.

 8   Case No. 5:19-cv-01027-NC.) The district court denied summary judgment (ECF No. 53), and the case

 9   remains pending.
10                  j.         On September 15, 2017, Jacob Dominguez was operating a vehicle which was
11   surrounded by unmarked law enforcement vehicles. Defendant SAN JOSÉ POLICE DEPARTMENT’s
12   police officer Michael Pina shot Jacob Dominguez in the head, killing him. A civil rights lawsuit was
13   filed. (Dominguez v. City of San Jose, N.D. Cal. Case No. 5:18-cv-04826-BLF.) The case remains
14   pending.
15                  k.         On December 25, 2018, Jennifer Vasquez was driving a vehicle that was
16   coincidentally the same color (white) but a different model than a vehicle suspected of involvement in a
17   drive-by shooting. Jennifer Vasquez’s vehicle was pursued by law enforcement vehicles. Jennifer
18   Vasquez attempted to flee but crashed her vehicle into a fence. Defendant SAN JOSÉ POLICE
19   DEPARTMENT’s police officers Marco Mercado, Mitchell Stimson, Elisco Anaya, and Mark Koska
20   boxed-in Jennifer Vasquez’s vehicle with their patrol vehicles and aimed their firearms at Jennifer

21   Vasquez and the passenger in her vehicle. Jennifer Vasquez attempted to move her crashed vehicle,
22   making contact with the front-end of an empty patrol vehicle before coming to a stop. Officers Mercado,

23   Mitchell Stimson, Elisco Anaya, and Mark Koska opened fire and shot Jennifer Vasquez more than 15
24   times, including in her head, chest, arms, back, and shoulder, killing her. A civil rights lawsuit was filed.

25   (Vasquez v. City of San Jose, N.D. Cal. Case No. 5:19-cv-08441-EJD.) The case remains pending.

26                  l.         On October 31, 2019, Francis Calonge was walking down the street, on his way to

27   visit a friend. Defendant SAN JOSÉ POLICE DEPARTMENT’s police officers, including Officer

28   Edward Carboni, responded to the scene based on a report of someone brandishing a firearm. A police
                                                      14
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
                   Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
              Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 15 of 27



 1   vehicle and six on-foot officers followed Francis Calonge as he walked away and did not respond to

 2   officers’ verbal commands. Francis Calonge suffered from schizophrenia and was experiencing a

 3   psychotic episode. Officer Edward Carboni positioned himself against a tree and ordered his fellow

 4   officers to get out of his way so that he could shoot Francis Calonge when there was an adequate

 5   “backstop.” Officer Edward Carboni then fired his rifle and shot Francis Calonge in the back, killing him.

 6   A civil rights lawsuit was filed. (Calonge v. City of San Jose, N.D. Cal. Case Nos. 5:20-cv-07429-NC &

 7   5:21-cv-0090 SVK.) The cases remain pending.

 8                  m.         In May and June 2020, Defendant SAN JOSÉ POLICE DEPARTMENT’s police

 9   officers were involved in numerous uses of unreasonable and excessive force were used against innocent
10   demonstrators protesting systemic police abuse, many instances which were captured on recordings.
11   Defendants CITY OF SAN JOSÉ, SAN JOSÉ POLICE DEPARTMENT, EDGARDO GARCIA, and
12   DOE 6 to 10 responded by attempting to shift the blame for the misconduct from the offending officers
13   to innocent demonstrators by equating them to looters and rioters. San José Spotlight, San Jose city,
14   police double down on use of force during protests (June 5, 2020) < https://sanjosespotlight.com/san-

15   jose-city-police-double-down-on-use-of-force-during-protests/ >. A civil rights class action lawsuit was

16   filed. (NAACP of San Jose/Silicon Valley v. City of San Jose, N.D. Cal. Case No. 5:21-cv-01705-NC.)

17   The case remains pending.

18          95.     On information and belief, Defendants CITY OF SAN JOSÉ, SAN JOSÉ POLICE

19   DEPARTMENT, EDGARDO GARCIA, and DOE 6 to 10 were aware of numerous incidents of their
20   personnel’s use of unreasonable and excessive force, including those incidents identified above, but

21   repeatedly refused or failed to take appropriate corrective action, including discipline, re-training, and/or
22   changes to policies or procedures.

23          96.     Defendants CITY OF SAN JOSÉ, SAN JOSÉ POLICE DEPARTMENT, EDGARDO
24   GARCIA, and DOE 6 to 10 expressly and impliedly condoned the use of unreasonable and excessive

25   force, emboldening their personnel, including Defendants ERIC MOSUNIC and DOE 1 to 5, to continue

26   to employ unreasonable and excessive force. Defendants CITY OF SAN JOSÉ, SAN JOSÉ POLICE

27   DEPARTMENT, EDGARDO GARCIA, and DOE 6 to 10 perpetuated the problem by knowingly

28   turning a blind eye to the abuses, ignoring or refusing to investigate complaints of their personnel’s
                                                           15
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
                   Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
              Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 16 of 27



 1   misconduct, acquiescing in and implicitly condoning the misconduct by perpetuating a culture of

 2   impunity, failing meaningfully to discipline, re-train, or otherwise penalize their personnel’s misconduct,

 3   failing to hold personnel accountable for violations of law or policies, and creating or fostering an

 4   environment where subordinate law enforcement officers believed they could act with impunity and “get

 5   away with anything.”

 6                                                              FIRST CLAIM
 7                                                              Excessive Force
 8                                         (U.S. Const., Amend. IV; 42 U.S.C. § 1983)
 9           97.     Plaintiff YURIDIA OCHOA asserts this Claim against Defendants CITY OF SAN JOSÉ,

10   SAN JOSÉ POLICE DEPARTMENT, EDGARDO GARCIA, ERIC MOSUNIC, and DOE 1 to 10.

11           98.     The allegations of the preceding paragraphs 1 to 96 are realleged and incorporated, to the

12   extent relevant and as if fully set forth in this Claim.

13           99.     Defendants ERIC MOSUNIC and DOE 1 to 5, acting or purporting to act in the

14   performance of their official duties as law enforcement officers, used unreasonable and excessive force

15   against Plaintiff YURIDIA OCHOA, in violation of the Fourth Amendment (as incorporated through the

16   Fourteenth Amendment) to the U.S. Constitution.

17           100.    Defendants CITY OF SAN JOSÉ, SAN JOSÉ POLICE DEPARTMENT, EDGARDO

18   GARCIA, ERIC MOSUNIC, and DOE 6 to 10, acting or purporting to act under color of state law and as

19   policymaking authorities, maintained policies or customs of action and inaction resulting in harm to

20   Plaintiff YURIDIA OCHOA, in violation of the Fourth Amendment (as incorporated through the

21   Fourteenth Amendment) to the U.S. Constitution.

22           101.    Defendants EDGARDO GARCIA, ERIC MOSUNIC, and DOE 1 to 10’s actions and

23   inactions were motivated by evil motive or intent, involved reckless or callous indifference to

24   constitutional rights, or were wantonly or oppressively done.

25           102.    Plaintiff YURIDIA OCHOA was injured as a direct and proximate result of Defendants

26   CITY OF SAN JOSÉ, SAN JOSÉ POLICE DEPARTMENT, EDGARDO GARCIA, ERIC MOSUNIC,

27   and DOE 1 to 10’s actions and inactions, entitling him to receive compensatory damages against

28   Defendants CITY OF SAN JOSÉ, SAN JOSÉ POLICE DEPARTMENT, EDGARDO GARCIA, ERIC
                                              16
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                    Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
              Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 17 of 27



 1   MOSUNIC, and DOE 1 to 10; and punitive damages against Defendants EDGARDO GARCIA, ERIC

 2   MOSUNIC, and DOE 1 to 10.

 3           WHEREFORE, Plaintiff YURIDIA OCHOA prays for relief as hereunder appears.

 4                                                            SECOND CLAIM
 5                                           Unreasonable Post-Arrest Medical Care
 6                                         (U.S. Const., Amend. IV; 42 U.S.C. § 1983)
 7           103.    Plaintiff YURIDIA OCHOA asserts this Claim against Defendants DOE 1 to 5.

 8           104.    The allegations of the preceding paragraphs 1 to 88 are realleged and incorporated, to the

 9   extent relevant and as if fully set forth in this Claim.

10           105.    Defendants DOE 1 to 5, acting or purporting to act in the performance of their official

11   duties as law enforcement officers, failed to provide Plaintiff YURIDIA OCHOA with reasonable post-

12   arrest medical care, in violation of the Fourth Amendment (as incorporated through the Fourteenth

13   Amendment) to the U.S. Constitution.

14           106.    Defendants DOE 1 to 5’s actions and inactions were motivated by evil motive or intent,

15   involved reckless or callous indifference to constitutional rights, or were wantonly or oppressively done.

16           107.    Plaintiff YURIDIA OCHOA was injured as a direct and proximate result of Defendants

17   DOE 1 to 5’s actions and inactions, entitling him to receive compensatory and punitive damages against

18   Defendants DOE 1 to 5.

19           WHEREFORE, Plaintiff YURIDIA OCHOA prays for relief as hereunder appears.

20                                                             THIRD CLAIM
21                                                            Rehabilitation Act
22                                                       (29 U.S.C. § 701, et seq.)
23           108.    Plaintiff YURIDIA OCHOA asserts this Claim against Defendants CITY OF SAN JOSÉ
24   and SAN JOSÉ POLICE DEPARTMENT.

25           109.    The allegations of the preceding paragraphs 1 to 88 are realleged and incorporated, to the

26   extent relevant and as if fully set forth in this Claim.

27           110.    Defendants CITY OF SAN JOSÉ and SAN JOSÉ POLICE DEPARTMENT each qualify

28   as a “public entity” within the meaning of 42 U.S.C. § 12131(1)(A) and 28 C.F.R. § 35.104. On
                                                        17
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                    Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
              Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 18 of 27



 1   information and belief, Defendants CITY OF SAN JOSÉ and SAN JOSÉ POLICE DEPARTMENT

 2   receive federal financial assistance. Plaintiff YURIDIA OCHOA had a physical and mental impairment

 3   that substantially limited one or more major life activities, at all times material herein.

 4           111.    Defendants DOE 1 to 5, acting or purporting to act in the performance of their official

 5   duties as law enforcement officers, failed reasonably to accommodate Plaintiff YURIDIA OCHOA’s

 6   disability in the course of investigation or arrest, causing Plaintiff YURIDIA OCHOA to suffer greater

 7   injury or indignity in that process than other arrestees, with deliberate indifference or reckless disregard,

 8   in violation of the Rehabilitation Act, 29 U.S.C. § 794, et seq.

 9           112.    Defendants DOE 1 to 5’s could have reasonably accommodated Plaintiff YURIDIA
10   OCHOA’s disability, for example: (a) by ceasing the use of force against Plaintiff YURIDIA OCHOA,
11   when it was apparent that he had been shot and was injured, non-threatening, and attempting to
12   surrender; (b) by expeditiously taking Plaintiff YURIDIA OCHOA into custody and not delaying
13   Plaintiff YURIDIA OCHOA’s access to medical care; and (c) by not forcing Plaintiff YURIDIA
14   OCHOA to crawl on hands and knees into the officers’ custody, when he was injured, non-threatening,
15   and attempting to surrender.
16           113.    Plaintiff YURIDIA OCHOA was injured as a direct and proximate result of Defendant
17   DOE 1 to 5’s actions and inactions, entitling him to receive compensatory and nominal damages against
18   Defendants CITY OF SAN JOSÉ and SAN JOSÉ POLICE DEPARTMENT.
19           WHEREFORE, Plaintiff YURIDIA OCHOA prays for relief as hereunder appears.
20                                                           FOURTH CLAIM
21                                                 Americans with Disabilities Act
22                                                      (42 U.S.C. § 12101, et seq.)
23           114.    Plaintiff YURIDIA OCHOA asserts this Claim against Defendants CITY OF SAN JOSÉ
24   and SAN JOSÉ POLICE DEPARTMENT.

25           115.    The allegations of the preceding paragraphs 1 to 88 are realleged and incorporated, to the

26   extent relevant and as if fully set forth in this Claim.

27           116.    Defendants CITY OF SAN JOSÉ and SAN JOSÉ POLICE DEPARTMENT each qualify

28   as a “public entity” within the meaning of 42 U.S.C. § 12102(1) and 28 C.F.R. § 35.104. Plaintiff
                                                        18
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                    Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
               Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 19 of 27



 1   YURIDIA OCHOA had a physical and mental impairment that substantially limited one or more major

 2   life activities, at all times material herein.

 3           117.    Defendants DOE 1 to 5, acting or purporting to act in the performance of their official

 4   duties as law enforcement officers, failed reasonably to accommodate Plaintiff YURIDIA OCHOA’s

 5   disability in the course of investigation or arrest, causing Plaintiff YURIDIA OCHOA to suffer greater

 6   injury or indignity in that process than other arrestees, with deliberate indifference or reckless disregard,

 7   in violation of the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.

 8           118.    Defendants DOE 1 to 5’s could have reasonably accommodated Plaintiff YURIDIA

 9   OCHOA’s disability, for example: (a) by ceasing the use of force against Plaintiff YURIDIA OCHOA,
10   when it was apparent that he had been shot and was injured, non-threatening, and attempting to
11   surrender; (b) by expeditiously taking Plaintiff YURIDIA OCHOA into custody and not delaying
12   Plaintiff YURIDIA OCHOA’s access to medical care; and (c) by not forcing Plaintiff YURIDIA
13   OCHOA to crawl on hands and knees into the officers’ custody, when he was injured, non-threatening,
14   and attempting to surrender.
15           119.    Plaintiff YURIDIA OCHOA was injured as a direct and proximate result of Defendant
16   DOE 6 to 10’s actions and inactions, entitling him to receive compensatory and nominal damages against
17   Defendants CITY OF SAN JOSÉ and SAN JOSÉ POLICE DEPARTMENT.
18           WHEREFORE, Plaintiff YURIDIA OCHOA prays for relief as hereunder appears.
19                                                              FIFTH CLAIM
20                                                              Excessive Force
21                                                       (Cal. Const., Art. I, § 13)
22           120.    Plaintiff YURIDIA OCHOA asserts this Claim against Defendants CITY OF SAN JOSÉ,

23   SAN JOSÉ POLICE DEPARTMENT, EDGARDO GARCIA, ERIC MOSUNIC, and DOE 1 to 10.
24           121.    The allegations of the preceding paragraphs 1 to 96 are realleged and incorporated, to the

25   extent relevant and as if fully set forth in this Claim.

26           122.    Defendants ERIC MOSUNIC and DOE 1 to 5, acting or purporting to act in the

27   performance of their official duties as law enforcement officers, used unreasonable and excessive force

28   against Plaintiff YURIDIA OCHOA, in violation of Article I, Section 13 of the California Constitution.
                                                     19
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                    Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
              Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 20 of 27



 1           123.    Defendants CITY OF SAN JOSÉ, SAN JOSÉ POLICE DEPARTMENT, EDGARDO

 2   GARCIA, ERIC MOSUNIC, and DOE 6 to 10, acting or purporting to act under color of state law and as

 3   policymaking authorities, maintained policies or customs of action and inaction resulting in harm to

 4   Plaintiff YURIDIA OCHOA, in violation of Article I, Section 13 of the California Constitution.

 5           124.    Defendants CITY OF SAN JOSÉ and SAN JOSÉ POLICE DEPARTMENT are

 6   vicariously liable, through the principles of respondeat superior and pursuant to Cal. Gov. Code §§

 7   815.2(a) and 820(a), for injuries proximately caused by the acts and omissions of their employees acting

 8   within the scope of their employment, including Defendants EDGARDO GARCIA, ERIC MOSUNIC,

 9   and DOE 1 to 10.
10           125.    Defendants EDGARDO GARCIA, ERIC MOSUNIC, and DOE 1 to 10’s actions and
11   inactions constituted oppression, fraud, and/or malice resulting in great harm.
12           126.    Plaintiff YURIDIA OCHOA was injured as a direct and proximate result of Defendants
13   CITY OF SAN JOSÉ, SAN JOSÉ POLICE DEPARTMENT, EDGARDO GARCIA, ERIC MOSUNIC,
14   and DOE 1 to 10’s actions and inactions, entitling him to receive compensatory damages against
15   Defendants CITY OF SAN JOSÉ, SAN JOSÉ POLICE DEPARTMENT, EDGARDO GARCIA, ERIC
16   MOSUNIC, and DOE 1 to 10; and punitive damages against Defendants EDGARDO GARCIA, ERIC
17   MOSUNIC, and DOE 1 to 10.
18           WHEREFORE, Plaintiff YURIDIA OCHOA prays for relief as hereunder appears.
19                                                              SIXTH CLAIM
20                                           Unreasonable Post-Arrest Medical Care
21                                                       (Cal. Const., Art. I, § 13)
22           127.    Plaintiff YURIDIA OCHOA asserts this Claim against Defendants CITY OF SAN JOSÉ,

23   SAN JOSÉ POLICE DEPARTMENT, and DOE 1 to 5.
24           128.    The allegations of the preceding paragraphs 1 to 88 are realleged and incorporated, to the

25   extent relevant and as if fully set forth in this Claim.

26           129.    Defendants DOE 1 to 5, acting or purporting to act in the performance of their official

27   duties as law enforcement officers, failed to provide Plaintiff YURIDIA OCHOA with reasonable post-

28   arrest medical care, in violation of Article I, Section 13 of the California Constitution.
                                                            20
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                    Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
              Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 21 of 27



 1           130.    Defendants CITY OF SAN JOSÉ and SAN JOSÉ POLICE DEPARTMENT are

 2   vicariously liable, through the principles of respondeat superior and pursuant to Cal. Gov. Code §§

 3   815.2(a) and 820(a), for injuries proximately caused by the acts and omissions of their employees acting

 4   within the scope of their employment, including Defendants DOE 1 to 5.

 5           131.    Defendants DOE 1 to 5’s actions and inactions constituted oppression, fraud, and/or

 6   malice resulting in great harm.

 7           132.    Plaintiff YURIDIA OCHOA was injured as a direct and proximate result of Defendants

 8   DOE 1 to 5’s actions and inactions, entitling him to receive compensatory damages against Defendants

 9   CITY OF SAN JOSÉ, SAN JOSÉ POLICE DEPARTMENT, and DOE 1 to 5; and punitive damages
10   against Defendants DOE 1 to 5.
11           WHEREFORE, Plaintiff YURIDIA OCHOA prays for relief as hereunder appears.
12                                                           SEVENTH CLAIM
13                                                     Tom Bane Civil Rights Act
14                                                        (Cal. Civ. Code § 52.1)
15           133.    Plaintiff YURIDIA OCHOA asserts this Claim against Defendants CITY OF SAN JOSÉ,

16   SAN JOSÉ POLICE DEPARTMENT, EDGARDO GARCIA, ERIC MOSUNIC, and DOE 1 to 10.

17           134.    The allegations of the preceding paragraphs 1 to 96 are realleged and incorporated, to the

18   extent relevant and as if fully set forth in this Claim.

19                                                              Excessive Force
20           135.    Defendants ERIC MOSUNIC and DOE 1 to 5, acting or purporting to act in the

21   performance of their official duties as law enforcement officers, used unreasonable and excessive force
22   against Plaintiff YURIDIA OCHOA, with deliberate indifference or reckless disregard of rights protected

23   by the Fourth Amendment (as incorporated through the Fourteenth Amendment) to the U.S. Constitution
24   and Article I, Section 13 of the California Constitution.

25           136.    Defendants CITY OF SAN JOSÉ, SAN JOSÉ POLICE DEPARTMENT, EDGARDO

26   GARCIA, ERIC MOSUNIC, and DOE 6 to 10, acting or purporting to act under color of state law and as

27   policymaking authorities, maintained policies or customs of action and inaction resulting in harm to

28   Plaintiff YURIDIA OCHOA, with deliberate indifference or reckless disregard of rights protected by the
                                                     21
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                    Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
              Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 22 of 27



 1   Fourth Amendment (as incorporated through the Fourteenth Amendment) to the U.S. Constitution and

 2   Article I, Section 13 of the California Constitution.

 3                                            Unreasonable Post-Arrest Medical Care

 4          137.    Defendants DOE 1 to 5, acting or purporting to act in the performance of their official

 5   duties as law enforcement officers, failed to provide Plaintiff YURIDIA OCHOA with reasonable post-

 6   arrest medical care, with deliberate indifference or reckless disregard of rights protected by the Fourth

 7   Amendment (as incorporated through the Fourteenth Amendment) to the U.S. Constitution and Article I,

 8   Section 13 of the California Constitution.

 9                                  Rehabilitation Act & Americans with Disabilities Act
10          138.    Defendants DOE 1 to 5, acting or purporting to act in the performance of their official

11   duties as law enforcement officers, failed reasonably to accommodate Plaintiff YURIDIA OCHOA’s

12   disability in the course of investigation or arrest, causing Plaintiff YURIDIA OCHOA to suffer greater

13   injury or indignity in that process than other arrestees, with deliberate indifference or reckless disregard

14   of rights protected by the Rehabilitation Act, 29 U.S.C. § 794, et seq. and the Americans with Disabilities

15   Act, 42 U.S.C. § 12101, et seq.

16                                                         Common Allegations

17          139.    Defendants CITY OF SAN JOSÉ and SAN JOSÉ POLICE DEPARTMENT are

18   vicariously liable, through the principles of respondeat superior and pursuant to Cal. Gov. Code §§

19   815.2(a) and 820(a), for injuries proximately caused by the acts and omissions of their employees acting
20   within the scope of their employment, including Defendants EDGARDO GARCIA, ERIC MOSUNIC,

21   and DOE 1 to 10.
22          140.    Defendants EDGARDO GARCIA, ERIC MOSUNIC, and DOE 1 to 10’s actions and

23   inactions constituted oppression, fraud, and/or malice resulting in great harm.
24          141.    Plaintiff YURIDIA OCHOA was injured as a direct and proximate result of Defendants

25   CITY OF SAN JOSÉ, SAN JOSÉ POLICE DEPARTMENT, EDGARDO GARCIA, ERIC MOSUNIC,

26   and DOE 1 to 10’s actions and inactions, entitling him to receive compensatory and treble damages and

27   civil penalties against Defendants CITY OF SAN JOSÉ, SAN JOSÉ POLICE DEPARTMENT,

28   EDGARDO GARCIA, ERIC MOSUNIC, and DOE 1 to 10; and punitive damages against Defendants
                                          22
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
                   Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
              Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 23 of 27



 1   EDGARDO GARCIA, ERIC MOSUNIC, and DOE 1 to 10.

 2           WHEREFORE, Plaintiff YURIDIA OCHOA prays for relief as hereunder appears.

 3                                                            EIGHTH CLAIM
 4                                                             Assault / Battery
 5           142.    Plaintiff YURIDIA OCHOA asserts this Claim against Defendants CITY OF SAN JOSÉ,

 6   SAN JOSÉ POLICE DEPARTMENT, EDGARDO GARCIA, ERIC MOSUNIC, and DOE 1 to 10.

 7           143.    The allegations of the preceding paragraphs 1 to 96 are realleged and incorporated, to the

 8   extent relevant and as if fully set forth in this Claim.

 9           144.    Defendants ERIC MOSUNIC and DOE 1 to 5, acting or purporting to act in the

10   performance of their official duties as law enforcement officers, used unreasonable and excessive force

11   against Plaintiff YURIDIA OCHOA.

12           145.    Defendants EDGARDO GARCIA, ERIC MOSUNIC, and DOE 6 to 10, acting or

13   purporting to act under color of state law and as policymaking authorities, maintained policies or customs

14   of action and inaction resulting in harm to Plaintiff YURIDIA OCHOA.

15           146.    Defendants CITY OF SAN JOSÉ and SAN JOSÉ POLICE DEPARTMENT are

16   vicariously liable, through the principles of respondeat superior and pursuant to Cal. Gov. Code §§

17   815.2(a) and 820(a), for injuries proximately caused by the acts and omissions of their employees acting

18   within the scope of their employment, including Defendants EDGARDO GARCIA, ERIC MOSUNIC,

19   and DOE 1 to 10.

20           147.    Defendants EDGARDO GARCIA, ERIC MOSUNIC, and DOE 1 to 10’s actions and

21   inactions constituted oppression, fraud, and/or malice resulting in great harm.

22           148.    Plaintiff YURIDIA OCHOA was injured as a direct and proximate result of Defendants

23   EDGARDO GARCIA, ERIC MOSUNIC, and DOE 1 to 10’s actions and inactions, entitling him to

24   receive compensatory damages against Defendants CITY OF SAN JOSÉ, SAN JOSÉ POLICE

25   DEPARTMENT, EDGARDO GARCIA, ERIC MOSUNIC, and DOE 1 to 10; and punitive damages

26   against Defendants EDGARDO GARCIA, ERIC MOSUNIC, and DOE 1 to 10.

27           WHEREFORE, Plaintiff YURIDIA OCHOA prays for relief as hereunder appears.

28   \\\
                                                                           23
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                    Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
              Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 24 of 27



 1                                                             NINTH CLAIM
 2                                        Intentional Infliction of Emotional Distress
 3           149.    Plaintiff YURIDIA OCHOA asserts this Claim against Defendants CITY OF SAN JOSÉ,

 4   SAN JOSÉ POLICE DEPARTMENT, EDGARDO GARCIA, ERIC MOSUNIC, and DOE 1 to 10.

 5           150.    The allegations of the preceding paragraphs 1 to 96 are realleged and incorporated, to the

 6   extent relevant and as if fully set forth in this Claim.

 7           151.    Defendants EDGARDO GARCIA, ERIC MOSUNIC, and DOE 1 to 10, acting or

 8   purporting to act in the performance of their official duties as law enforcement officers, engaged in

 9   outrageous conduct which caused Plaintiff YURIDIA OCHOA to experience severe emotional distress.

10           152.    Defendants CITY OF SAN JOSÉ and SAN JOSÉ POLICE DEPARTMENT are

11   vicariously liable, through the principles of respondeat superior and pursuant to Cal. Gov. Code §§

12   815.2(a) and 820(a), for injuries proximately caused by the acts and omissions of their employees acting

13   within the scope of their employment, including Defendants EDGARDO GARCIA, ERIC MOSUNIC,

14   and DOE 1 to 10.

15           153.    Defendants EDGARDO GARCIA, ERIC MOSUNIC, and DOE 1 to 10’s actions and

16   inactions constituted oppression, fraud, and/or malice resulting in great harm.

17           154.    Plaintiff YURIDIA OCHOA was injured as a direct and proximate result of Defendants

18   EDGARDO GARCIA, ERIC MOSUNIC, and DOE 1 to 10’s actions and inactions, entitling him to

19   receive compensatory damages against Defendants CITY OF SAN JOSÉ, SAN JOSÉ POLICE

20   DEPARTMENT, EDGARDO GARCIA, ERIC MOSUNIC, DOE 1 to 10; and punitive damages against

21   Defendants EDGARDO GARCIA, ERIC MOSUNIC, and DOE 1 to 10.

22           WHEREFORE, Plaintiff YURIDIA OCHOA prays for relief as hereunder appears.

23                                                             TENTH CLAIM
24                                                                  Negligence
25           155.    Plaintiff YURIDIA OCHOA asserts this Claim against Defendants CITY OF SAN JOSÉ,

26   SAN JOSÉ POLICE DEPARTMENT, EDGARDO GARCIA, ERIC MOSUNIC, and DOE 1 to 10.

27           156.    The allegations of the preceding paragraphs 1 to 96 are realleged and incorporated, to the

28   extent relevant and as if fully set forth in this Claim.
                                                            24
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                    Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
              Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 25 of 27



 1          157.    Defendants EDGARDO GARCIA, ERIC MOSUNIC, and DOE 1 to 10, acting or

 2   purporting to act in the performance of their official duties as law enforcement officers, owed Plaintiff

 3   YURIDIA OCHOA duties of care and breached those duties.

 4          158.    Defendants CITY OF SAN JOSÉ and SAN JOSÉ POLICE DEPARTMENT are

 5   vicariously liable, through the principles of respondeat superior and pursuant to Cal. Gov. Code §§

 6   815.2(a) and 820(a), for injuries proximately caused by the acts and omissions of their employees acting

 7   within the scope of their employment, including Defendants EDGARDO GARCIA, ERIC MOSUNIC,

 8   and DOE 1 to 10.

 9          159.    Defendants EDGARDO GARCIA, ERIC MOSUNIC, and DOE 1 to 10’s actions and
10   inactions constituted oppression, fraud, and/or malice resulting in great harm.
11          160.    Plaintiff YURIDIA OCHOA was injured as a direct and proximate result of Defendants
12   EDGARDO GARCIA, ERIC MOSUNIC, and DOE 1 to 10’s actions and inactions, entitling him to
13   receive compensatory damages against Defendants CITY OF SAN JOSÉ, SAN JOSÉ POLICE
14   DEPARTMENT, EDGARDO GARCIA, ERIC MOSUNIC, DOE 1 to 10; and punitive damages against
15   Defendants EDGARDO GARCIA, ERIC MOSUNIC, and DOE 1 to 10.
16          WHEREFORE, Plaintiff YURIDIA OCHOA prays for relief as hereunder appears.
17                                                      PRAYER FOR RELIEF
18          WHEREFORE, Plaintiff YURIDIA OCHOA seeks Judgment as follows:

19          1.      For an award of compensatory, general, special, and nominal damages against Defendants
20   CITY OF SAN JOSÉ, SAN JOSÉ POLICE DEPARTMENT, EDGARDO GARCIA, ERIC MOSUNIC,

21   DOE 1 to 10, in excess of $5,000,000, according to proof at trial;
22          2.      For an award of exemplary/punitive damages against Defendants EDGARDO GARCIA,

23   ERIC MOSUNIC, DOE 1 to 10, in an amount sufficient to deter and to make an example of them,
24   because their actions and inactions were motivated by evil motive or intent, involved reckless or callous

25   indifference to constitutional and statutory rights, or were wantonly or oppressively done; and/or

26   constituted oppression, fraud, or malice resulting in great harm;

27          3.      For an award of actual damages, treble damages, punitive damages, civil penalties, and

28   any other available relief Defendants CITY OF SAN JOSÉ, SAN JOSÉ POLICE DEPARTMENT,
                                                     25
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
                   Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
              Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 26 of 27



 1   EDGARDO GARCIA, ERIC MOSUNIC, DOE 1 to 10, pursuant to Cal. Civ. Code §§ 52, 52.1, and any

 2   other statute as may be applicable (except that no punitive damages are sought against Defendants CITY

 3   OF SAN JOSÉ and SAN JOSÉ POLICE DEPARTMENT, pursuant to Cal. Civ. Code § 818);

 4          4.      For an award of reasonable attorneys’ fees and costs, pursuant to 42 U.S.C. § 1988, 29

 5   U.S.C. § 794, 42 U.S.C. § 12205, Cal. Civ. Code § 52.1, Cal. Code Civ. Proc. § 1021.5, and any other

 6   statute as may be applicable; and

 7          5.      For an award of any other further relief, as the Court deems fair, just, and equitable.

 8   Dated: April 6, 2021                                                      Respectfully Submitted,

 9
10
                                                                               By: __________________________________
11                                                                                 Mark E. Merin
12                                                                                 Paul H. Masuhara
                                                                                    LAW OFFICE OF MARK E. MERIN
13                                                                                  1010 F Street, Suite 300
                                                                                    Sacramento, California 95814
14                                                                                  Telephone: (916) 443-6911
                                                                                    Facsimile: (916) 447-8336
15                                                                                     Attorneys for Plaintiff
                                                                                       YURIDIA OCHOA
16

17

18

19
20

21
22

23
24

25

26

27

28
                                                                          26
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
                   Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
             Case 5:21-cv-02456-BLF Document 1 Filed 04/06/21 Page 27 of 27



 1                                                    JURY TRIAL DEMAND
 2          A JURY TRIAL IS DEMANDED on behalf of Plaintiff YURIDIA OCHOA.

 3   Dated: April 6, 2021                                                     Respectfully Submitted,

 4

 5
                                                                              By: __________________________________
 6                                                                                Mark E. Merin
                                                                                  Paul H. Masuhara
 7
                                                                                   LAW OFFICE OF MARK E. MERIN
 8                                                                                 1010 F Street, Suite 300
                                                                                   Sacramento, California 95814
 9                                                                                 Telephone: (916) 443-6911
                                                                                   Facsimile: (916) 447-8336
10                                                                                    Attorneys for Plaintiff
                                                                                      YURIDIA OCHOA
11

12

13

14

15

16

17

18

19
20

21
22

23
24

25

26

27

28
                                                                         27
                                                   COMPLAINT; DEMAND FOR JURY TRIAL
                  Ochoa v. City of San José, United States District Court, Northern District of California, Case No. _______________
